Order unanimously modified on the law and as modified affirmed with costs to appellants, in accordance with the following memorandum: The order is modified by directing that plaintiff and defendant Celotex shall be required to produce only so much of their experts’ reports as contain factual data relating to the roof at the Williamsville East High School (see, McKinstry v Werner Mach. Co., 133 AD2d 361; Rogowski v Day Co., 130 Mise 2d 801; see also, Stevens v Metropolitan Suburban Bus Auth., 117 AD2d 733; Anastasia v Barnes, 109 AD2d 769; Terwilliger v Leach Co., 88 AD2d 910: Kraus v Ford Motor Co., 38 AD2d 680). (Appeal from order of Supreme Court, Erie County, McGowan, J. — discovery.) Present — Callahan, J. P., Boomer, Green, Lawton and Davis, JJ.